Citation Nr: 1519302	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES
 
1.  Entitlement to service connection for residuals of a traumatic brain injury.
 
2.  Entitlement to a total disability evaluation based individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 


ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 2001 to September 2004.
 
This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was certified by the Albuquerque, New Mexico RO.
 
In August 2014, these matters came before the Board and were remanded to afford the Veteran an opportunity for a hearing.  In February 2015, the Veteran testified at a Video Conference hearing before the undersigned.  The hearing transcript is of record.  The case has now been returned to the Board for appellate review and the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The issues of entitlement to service connection for posttraumatic stress disorder and a sleep disorder, to include secondary to bilateral knee pain; as well as entitlement to an increased rating for a bipolar disorder, were raised during the February 2015 hearing and have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issue of entitlement to a total disability evaluation based individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
FINDING OF FACT
 
There is no current evidence of a traumatic brain injury or residual symptoms of a traumatic brain injury.
 
 
CONCLUSION OF LAW
 
Residuals of a traumatic brain injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a March 2013 Statement of the Case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  
 
As will be discussed below, a review of the evidence of record indicates no VA examination is necessary to determine the etiology of the appellant's claimed disability, as there is no competent and credible evidence to suggest it may be associated with service.  See 38 U.S.C.A. § 5103(A)(d).
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
Analysis
 
The Veteran contends he has residuals of a traumatic brain injury related to his military service.  He reports suffering a head injury in service when a steel hatch struck his head while on the USS Coronado, causing him to lose consciousness.  The appellant argues that he has residuals of a traumatic brain injury due to that event.  See February 2015 hearing transcript.  
 
In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
Service treatment records, to include examination reports and reports of medical history, show no complaints of, treatment for or diagnosis of a head injury or neurological abnormality.  It is noted that in August 2004, the Veteran was involved in a motor vehicle accident.  In a follow-up treatment note, the examiner indicated no evidence of a head injury or loss of consciousness.
 
A review of VA and private treatment records also show no evidence of residuals of a traumatic brain injury.  In August 2011, the Veteran requested and was recommended for a traumatic brain injury evaluation.  In September 2011, a VA examiner declined to conduct a traumatic brain injury evaluation.  In an addendum statement, the evaluating physician explained that after reviewing the Veteran's medical records, there were no complaints or symptoms that could be associated with residuals of a traumatic brain injury.  In November 2011, he was again repeatedly denied a traumatic brain injury evaluation due to no evidence of seizures or symptoms of traumatic brain injury.  
 
At a December 2011 VA examination, the examiner indicated the Veteran did not have any neurological disorder, to include a traumatic brain injury.  At a December 2011 VA psychiatric examination the examiner found no evidence of an Axis III diagnosis which impacted his psychiatric disorder, to include a traumatic brain injury.

The appellant has offered no medical evidence showing that he suffers from a traumatic brain injury, to include any residuals thereof.

As there is no competent evidence of a current disability due to traumatic brain injury, the Board finds there is insufficient evidence to warrant a VA examination and entitlement to service connection is not warranted.  
 
In considering the Veteran's own statements, while he is competent to testify about symptoms relating to his claimed disorder, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a traumatic brain injury or any resulting residuals.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there is no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly the Board assigns a low probative value to his contentions.  
 
Based on the foregoing, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.
 
ORDER
 
Entitlement to service connection for residuals of a traumatic brain injury is denied.
 
 
REMAND
 
The Veteran contends he is unemployable due to his service-connected disabilities.  As there are multiple unadjudicated claims of entitlement to service connection for various disorders it is premature to address the issue of entitlement to a total disability evaluation based on individual unemployability.  As such, further development is required. 

Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.   The RO must adjudicate the referred issues of entitlement to service connection for posttraumatic stress and sleep disorders.   The Veteran is advised that should the RO deny any referred issue, the Board will not exercise appellate jurisdiction over those claims in the absence of a timely perfected appeal.

2.  Thereafter, the RO must readjudicate the issue of entitlement to a total disability evaluation based individual unemployability due to service-connected disabilities.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning it to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


